Citation Nr: 1429232	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-10 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for the spinal discectomy for herniated nucleus pulposus, L5-S1, hemilaminectomy, left, L5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1971 and from March 1990 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 20 percent disability rating for the Veteran's lumbar spine condition.  Subsequently, the RO issued another rating decision in April 2007, which again continued a 20 percent disability rating for the Veteran's lumbar spine condition.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2008.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  

This matter was previously before the Board in November 2009 and July 2011 at which time it was remanded for additional development.  It is now returned to the Board.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand is necessary before appellate review may proceed in this matter.  Although the Board sincerely regrets further delay, another remand with regard to the Veteran's claim is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim.  


In the July 2011 remand, the Board reviewed the October 2010 VA examination report, and noted that the VA examiner indicated that the Veteran experienced urinary incontinence which required that he wear absorbent material that had to be changed less than two times per day.  The Board further noted that the October 2010 VA examination report was unclear as to whether the Veteran's urinary incontinence or any other neurological abnormality was related to his lumbar spine condition.  As such, in the remand instructions, the Board directed the RO to schedule the Veteran for another VA orthopedic/neurological examination to address pertinent manifestations of the Veteran's lumbar spine disability, to specifically include a clear and reasoned determination as to whether the Veteran's current urinary problems are in any way related to his service-connected spinal discectomy for herniated nucleus pulposus, L5-S2, and hemilaminectomy, left, L5.  

Pursuant to these instructions, the Veteran was afforded another VA spine examination in August 2011.  When assessing the Veteran's neurological symptoms, the examiner noted that the Veteran experienced radicular pain as a result of his radiculopathy and further noted that this radiculopathy affected the sciatic nerve (L4/L5/S1/S2/S3 nerve roots) in both extremities, and created a moderate level of pain, paresthesias and/or dysesthesias, and numbness in the extremities as a result.  In a subsequent email between the rating specialist and the VA examiner, the examiner clarified that the Veteran had a diagnosis of bilateral L4-L5, L5-S1 moderate radiculopathy with neuropathy that was manifested by decreased left ankle reflexes, bilateral lower extremity paresthesias, and a decreased sensation to vibration in the feet.  According to the examiner, it is at least as likely as not that the bilateral L5-S1 radiculopathy and neuropathy is related to the Veteran's service-connected low back disability.  See May 2012 Email Correspondence and Addendum Opinion.  

Although the medical evidence addressed some of the Veteran's neurological symptoms and related these symptoms to the Veteran's low back disability, when asked whether the Veteran had any other neurological abnormalities or findings related to his lumbar spine condition, to include any bowel or bladder problems/pathologic reflexes, the August 2011 VA examiner marked that he did not, and did not provide any additional discussion or explanation for this determination.  Unfortunately, the examiner did not follow all the July 2011 remand directives when reaching this conclusion.  Although the examiner may not have detected, and the Veteran may not have reported or exhibited any bowel or bladder problems at the time of the August 2011 VA examination, the October 2010 VA examiner noted that the Veteran experienced urinary incontinence, yet left it unclear as to whether these symptoms were due to the Veteran's lumbar spine disability.  The Board acknowledges the evidence of record which reflects that the Veteran's urinary symptoms may be attributed to his service-connected prostate cancer, and the treatment he has received for this condition.  See September 2010 VA examination report.  However, when asked whether the etiology of the Veteran's urinary symptoms was unrelated to his low back disorder, the August 2011 VA examiner wrote "no", leading the Board to question whether the Veteran's urinary symptoms could be attributed to both service-connected disorders.  Unfortunately, neither examiner has stated as such, and the Board concludes that "inferring" this based on the available evidence would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

As it remains unclear whether the Veteran's urinary symptoms may be attributed to his service-connected low back disability, and/or to another health-related reason, the Board finds that another remand is necessary for a clarifying VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be referred to the same examiner as in August 2011.  The claims file, including a copy of this REMAND, as well as all records on Virtual VA and VBMS, must be made available to the examiner for review.  

Following a review of the record, the examiner should address the evidence of record regarding the Veteran's urinary symptoms (see September 2010 and October 2010 VA examination reports), and discuss whether these symptoms are at least as likely as not, i.e., a 50 percent probability or greater, related (completely and/or partially) to the Veteran's service-connected spinal discectomy for herniated nucleus pulposus, L5-S1, hemilaminectomy, left, L5.  If not, the examiner should discuss whether these symptoms are attributed to another health-related reason.  

All opinions expressed must be supported by complete rationale, which cites to the objective medical findings leading to the conclusions.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

2. Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the Veteran's claim, considering all applicable laws and regulations.  The AMC should determine if separate ratings are warranted, and if so, rate them accordingly.  If the claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



